NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 13a0391n.06

                                           No. 12-6010

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT                                 FILED
                                                                                  Apr 18, 2013
In re: SUSAN H. LUNAN,                               )                      DEBORAH S. HUNT, Clerk
                                                     )
       Debtor,                                       )
                                                     )
_____________________________________                )
                                                     )       ON APPEAL FROM THE UNITED
                                                     )       STATES DISTRICT COURT FOR
SUSAN H. LUNAN,                                      )       THE EASTERN DISTRICT OF
                                                     )       TENNESSEE
       Appellant,                                    )
                                                     )
v.                                                   )
                                                     )
DAVID H. JONES, Trustee,                             )
                                                     )
       Appellee.                                     )



       Before: MARTIN, GILMAN, and KETHLEDGE, Circuit Judges.


       PER CURIAM. Chapter 7 Debtor Susan H. Lunan, proceeding pro se, appeals a district court

order dismissing her appeal from the bankruptcy court’s order granting Trustee David H. Jones’s

motion to compel her to vacate property. Upon examination, this panel unanimously agrees that oral

argument is not needed. Fed. R. App. P. 34(a).

       Because Lunan repeatedly failed to provide a transcript of the bankruptcy court’s hearing

during which the Trustee’s order was granted, as required by Federal Rule of Bankruptcy Procedure

8006, the district court appropriately dismissed her appeal. See Fed. R. Bankr. P. 8001(a); see also
                                           No. 12-6010
                                               -2-

Kloian v. Acker (In re Kloian), 72 F. App’x 364, 365 (6th Cir. 2003) (per curiam). We, therefore,

affirm the district court’s order. Fed. R. App. P. 34(a)(2)(C).